Citation Nr: 0624340	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

3.  Entitlement to service connection for chronic tinnitus  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1957 to January 
1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for chronic post-traumatic stress disorder 
(PTSD), chronic hearing loss disability, and chronic 
tinnitus.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he incurred chronic PTSD, chronic 
bilateral hearing loss disability, and chronic tinnitus as 
the result of his traumatic experiences and noise exposure 
while aboard the U.S.S. Odax, a submarine.  He advances that 
his inservice traumatic experiences included: an episode in 
which the submarine struck an object and sustained a ruptured 
hull; an episode in which a torpedo from a Soviet submarine 
struck his submarine and failed to detonate; a fire aboard 
the submarine; a drowning situation; and a cobra bite on his 
hand.  The veteran conveys further that he experienced 
significant acoustical trauma secondary to sleeping near the 
submarine's diesel engines and the slamming of the boat's 
hatches.  

In an October 2004 Appeal to the Board (VA Form 9), the 
veteran advanced that his claimed inservice stressors would 
be documented in the ship's logs of the U.S.S. Odax.  He 
requested that copies of the pertinent ship's log entries be 
obtained.  Ship's or deck logs of U.S.S. Odax have not been 
incorporated into the record.  

A January 2002 Department of Veterans Affairs (VA) hearing 
aid evaluation notes states that the veteran had been 
afforded a VA hearing evaluation in June 1998 and was last 
seen in the clinic in March 1999.  Clinical documentation of 
the cited treatment is not of record.  The VA should obtain 
all relevant military, VA, and private documentation which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
the veteran's chronic psychiatric disorder.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish 
initial compensable evaluations and effective dates for his 
claimed chronic psychiatric, hearing loss, and tinnitus 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) as to the 
veteran's claims of entitlement to 
service connection is completed.  All 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005) must be fully met.  

2.  Contact the National Archives and 
Records Administration or other 
appropriate entity and request that it 
provide copies of the ship's or deck logs 
for U.S.S. Odax for the period from 
October 1957 to January 1961 for 
incorporation into the record.  

3.  Request that copies of all relevant 
VA clinical documentation pertaining to 
treatment of the veteran, including a 
June 1998 audiological evaluation and a 
March 1999 hearing aid evaluation 
conducted at the Louisville, Kentucky, VA 
Medical Center and not already of record, 
be forwarded for incorporation into the 
claims files.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic psychiatric, 
hearing loss, and tinnitus disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiner should 
identify the specific stressor or 
stressors supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
psychiatric disability originated 
during active service; is 
etiologically related to the 
veteran's service aboard a 
submarine; or is in any other way 
causally related to active service.  

b.  Whether it is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified hearing 
loss disability originated during 
active service; is etiologically 
related to the veteran's inservice 
ear complaints and/or service aboard 
a submarine; or is in any other way 
causally related to active service.  

c. Whether it is it more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
tinnitus originated during active 
service; is etiologically related to 
the veteran's inservice ear 
complaints and/or service aboard a 
submarine; or is in any other way 
causally related to active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD, chronic bilateral hearing 
loss disability, and chronic tinnitus.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


